In an action, inter *462alia, to recover damages for breach of contract, the plaintiff Interior Design Force Incorporated appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Brucia, J.), entered December 21, 1987, as granted that branch of the defendants’ motion which was to cancel a notice of pendency dated September 1,1987.
Ordered that the order is affirmed insofar as appealed from, with costs.
The parties entered into a contract whereby the appellant agreed, in pertinent part, to design a house to be built on certain real property owned by the respondents.
We agree with the Supreme Court that the appellant’s complaint in essence seeks damages for breach of the contract. Accordingly, since the appellant’s lawsuit does not "directly affect * * * title to, or the possession, use or enjoyment” of the respondents’ real property (5303 Realty Corp. v O & Y Equity Corp., 64 NY2d 313, 315-316), the notice of pendency was properly canceled (see, Alternate Energy Mgt. Corp. v Fontana, 141 AD2d 482; Long Is. City Sav. & Loan Assn, v Gottlieb, 90 AD2d 766, mod on other grounds 58 NY2d 931). Thompson, J. R, Brown, Lawrence and Rubin, JJ., concur.